         CASE 0:19-cv-01567-JNE-KMM Document 72 Filed 05/18/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


    Gordon Miles,

                         Plaintiff,

    v.                                              Case No. 19-cv-1567 (JNE/KMM)
                                                    ORDER
    Lloyd Hartlieb, et al.,

                          Defendants.



          In a Report and Recommendation (“R&R”) dated April 6, 2020, the Honorable

Katherine M. Menendez, United States Magistrate Judge, recommended that the Court

grant the MSOP Defendants’ Motion to Dismiss, grant the Moose Lake Defendants’

Motion for Judgment on the Pleadings, and dismiss Plaintiff’s Amended Complaint. 1 See

ECF No. 70. No objections were filed to that Report and Recommendation in the time

period permitted. Based on a de novo review of the record, the Court accepts the

conclusions of the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); D. Minn. LR

72.2. Therefore, IT IS ORDERED that:

      1. The MSOP Defendants’ Motion to Dismiss, ECF No. 29, is GRANTED.

      2. The Moose Lake Defendants’ Motion for Judgment on the Pleadings, ECF No. 50,

          is GRANTED.


1
 Defendants Johnston, Moser, Puffer, Giannini, Crider, Miles, Taylor, Johnson, Whipple,
Berg, and John Doe OSI Officer are collectively referred to as the “MSOP Defendants.”
Defendants John Doe Police Officer and Bogenholm are collectively referred to as the
“Moose Lake Defendants.”
                                           1
     CASE 0:19-cv-01567-JNE-KMM Document 72 Filed 05/18/20 Page 2 of 2



   3. Plaintiff’s Amended Complaint is DISMISSED in accordance with the R&R.

         a. All claims dismissed for lack of subject matter jurisdiction should be

            dismissed without prejudice.

         b. All remaining claims should be dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: May 18, 2020
                                               s/Joan N. Ericksen
                                               JOAN N. ERICKSEN
                                               United States District Judge




                                           2
